                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    CHRISTOPHER ALLEN MYERS,                        No. 4:18-CV-00614

                  Plaintiff,                        (Judge Brann)

          v.                                        (Magistrate Judge Saporito)

    NANCY A. BERRYHILL,

                  Defendant.

                                        ORDER

                                    JANUARY 31, 2019

          On December 12, 2018, Magistrate Judge Joseph F. Saporito issued a Report

and Recommendation1 on Plaintiff’s Complaint.2 Plaintiff filed objections to that

Report and Recommendation on December 26, 2018.3

          This Court has conducted a de novo review of the objected-to portions of the

Report and Recommendation and finds that Plaintiff’s objections are merely

restatements of arguments previously made to, and addressed by, Magistrate Judge

Saporito. Because the Court agrees with Magistrate Judge Saporito’s analysis and

conclusions, IT IS HEREBY ORDERED THAT:

     1.        The Report and Recommendation of Magistrate Judge Joseph F. Saporito,

               ECF No. 17, is ADOPTED IN ITS ENTIRETY.


1
     ECF No. 17.
2
     ECF No. 1.
3
     ECF No. 18.
2.   The decision of the Commissioner of Social Security is AFFIRMED.

3.   Plaintiff’s request for an award of benefits or remand for a new

     administrative hearing is DENIED.

4.   The Clerk of Court is directed to enter judgment in favor of Defendant and

     to close this case.


                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
